Title: From James Madison to Ebenezer Stevens, 18 February 1802
From: Madison, James
To: Stevens, Ebenezer


Sir,
Department of State Washington 18th Feby 1802
I received the inclosed certificate from Mr Eaton on the 6th of this month. You will be pleased to settle for the freight and demurrage at Tunis, if any thing is due on the latter account and draw a bill on the Purveyor for the amount at so many days sight as may enable me to cause the money to be remitted which ought to be about ten days. Be pleased to write to this Department as soon as you draw.
The Agents of the owners Messrs. James Stewart & Co of Newyork, suppose themselves entitled to demurrage whilst the vessel lay at Gibraltar, waiting for Convoy. The instructions from this Department to Captain Loughton are inclosed which with the charter party and other papers you will lay before the District Attorney for his opinion, whether any demurrage on this account is due. The inclosed letters from Capt Laughton and Consul Gavino will shew the cause of the vessel’s going into Gibraltar. The passport of the Bashaw of Tripoli could not be obtained, and she remained there until the arrival of the American Squadron, one of which escorted her to Tunis. She sailed from Gibraltar on the 4th day of July last. Should the opinion of the District Attorney be, that demurrage is due, you may consent to a reference to ascertain how much, if the material facts can be sufficiently ascertained before the return of the ship. I am &c.
(signed)   James Madison
 

   Tr (DNA: RG 233, Committee on Claims, Petition of John Coles, 8A-F1.1). Marked “(Copy).”


   See William Eaton to JM, 19 Aug. 1801.


   See W. F. Gordon to JM, 27 Feb. 1802.


   The instructions to Laughton and the other enclosures have not been found. The letters from Laughton and Gavino evidently explained the detention of the Grand Turk on its way to Tunis with annuities for the bey. In the event of a war with Tripoli, Laughton had been instructed to put into Gibraltar and seek the advice of the American consul, John Gavino. The Grand Turk reached Gibraltar on 10 May 1801 and remained there for seven weeks while waiting to be convoyed to the Barbary coast by a vessel from the American naval squadron in the Mediterranean (Stevens to Whelen, 12 Mar. 1801, Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:423; Gavino to JM, 11 May and 4 July 1801, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:160 and n. 2, 379–80).

